Case 3:17-cv-05769-RJB Document 215-2 Filed 12/27/19 Page 1 of 2




                       ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 3 - 1
           Case 3:17-cv-05769-RJB Document 215-2 Filed 12/27/19 Page 2 of 2




From:              Whitehead, Jamal
To:                Kristin.Asai@hklaw.com
Cc:                Berger, Adam; Halm, Lindsay; andrew@immigrantcivilrights.com; devin@opensky.law; meena@meenamenter.com;
                   Shannon.Armstrong@hklaw.com; Matt.Donohue@hklaw.com; Gillian.Phillips@hklaw.com; Maddison.Hughes@hklaw.com;
                   Alison.Roblin@hklaw.com; Sheila Cronan (cronan@sgb-law.com)
Subject:           Nwauzor v. GEO - Questions About Class List
Date:              Wednesday, May 1, 2019 2:47:00 PM
Attachments:       image003.png



Kristin,

We’ve reviewed GEO’s updated class list, and we have several questions about the information
reflected on the list. Specifically, the meaning behind the following columns is unclear: E (From Date),
F (To Date), V (Eid Adr Create Dt), and W (Eid Adr Update Dt). In addition, many people have multiple
addresses, but there’s no indication which address was given as the forwarding address at the time of
release from NWDC. Does the list reflect the last address given by a given person? Are you able to put
the addresses in temporal sequence for each person (i.e., which one was given first; which one was
given last)? What is the source/nature of each address?

Do you have time for a call tomorrow or Friday to clarify the information reflected on the updated
class list?

Best,
Jamal


                  Jamal N. Whitehead
                  Attorney
                  Schroeter Goldmark & Bender
                  810 Third Avenue, Suite 500
                  Seattle, WA 98104
                  Tel: 206.622.8000 | Fax: 206.682.2305
                  whitehead@sgb-law.com | sgb-law.com | en español

 CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
 by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
 622-8000. Thank you.




                                                                                                              Whitehead Decl.
                                                                                                                     Ex 3 - 2
